                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

LAQUINCY NANCE                                                                     PLAINTIFF

v.                              Case No. 3:18-cv-00205-KGB

CRAIGHEAD COUNTY
DETENTION CENTER, et al.                                                       DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations filed by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 3). No objections have been filed, and the time to

file objections has passed. After careful review, the Court concludes that the Proposed Findings

and Recommendations should be, and hereby are, approved and adopted in their entirety as this

Court’s findings in all respects (Dkt. No. 3). Accordingly, the Court dismisses without prejudice

for failure to prosecute plaintiff Laquincy Nance’s complaint (Dkt. No. 1).

       It is so ordered this 15th day of May, 2019.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
